Citation Nr: 0125558	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  99-12 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of lumbosacral strain, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel





INTRODUCTION

The veteran had active service from May 1966 to June 1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In December 2000, the Board found that new and material 
evidence sufficient to reopen a claim for service connection 
for syringomyelia, with a syrinx in the cervical spinal 
canal, status post T-2 laminectomy and shunt placement, had 
not been submitted.  

In December 2000, the Board remanded this issue for further 
development.  That development having been completed to the 
extent possible, the Board will proceed with adjudication of 
the claim.  

In connection with his appeal, the veteran testified before 
the undersigned member of the Board in Washington, D.C. via 
videoconference in February 2000; a transcript of that 
hearing is associated with the claims file.  Additional 
evidence was submitted to the Board in February 2000.  The 
veteran and his representative waived initial consideration 
by the RO under the provisions of 38 C.F.R. § 20.1304(c) 
(2001).  The Board notes that the additional evidence was 
considered by the RO, as the case was subsequently remanded 
to the RO.  



FINDING OF FACT

Lumbosacral strain is manifested by no more than 
characteristic pain on motion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5295 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service connection for lumbosacral strain was granted in a 
1979 rating decision.  A noncompensable evaluation was 
assigned.  In a 1988 rating decision, a 10 percent evaluation 
was assigned.  

VA outpatient treatment records received in October 1997 show 
that the veteran underwent a T2 laminectomy, midline 
myelotomy, insertion of syringo-subarachnoid shunt for 
syringomyelia in September 1996.  By letter dated in 
September 1997, J. P., M.D. of a VA medical center stated 
that the veteran was unable to engage in employment requiring 
physical labor.  He further stated that the veteran could 
engage in employment involving mental tasks/decision making 
and moderate walking.  

On VA examination in October 1996, the veteran reported 
intermittent lumbosacral pain.  He complained of becoming 
stiff with prolonged sitting, bending, and lying down.  He 
also indicated that his back became stiff and sore with 
certain movements.  He stated that over the previous 3 years 
he had noticed that after bending over for a half-hour he 
would have to lie down.  The report notes that he was 
employed as a carpenter.  He complained of pain from his 
tailbone up to his lumbosacral area.  No radiation was noted.  
He reported numbness in his left lower extremity following 
neck surgery for congenital syrix in 1996, and indicated that 
he began using a cane after the surgery.  He complained of 
pins and needles in his left buttocks and that his foot felt 
like a rock since the neck surgery.  

Physical examination revealed that he stood with the support 
of a cane.  He limped, favoring his left lower extremity.  No 
spasm, splinting or tenderness of his lumbar spine was noted.  
He had normal lumbar lordosis.  No fixed deformity of the 
lumbar spine was noted.  He had poor toe and heel stance.  
The examiner reported that his standing pelvis was level and 
his Trendelenburg test was negative.  No abnormality of the 
musculature of the lumbosacral area was noted.  He flexed 70 
degrees with good reversal of the lumbolordotic curve.  He 
extended 30 degrees, laterally bended 30 degrees to either 
side, and rotated 50 degrees to either side.  Pain with 
straightening from the flexed position was noted.  Straight 
leg raising was "sake."  Patrick, hip motion and popliteal 
pressure tests were negative.  Deep tendon reflexes in the 
lower extremities were 2+ and equal, both knee jerks and 
ankle jerks.  Diminished pinprick sensation of his left leg 
was noted, beginning just below the knee and involving his 
entire foot.  X-ray examination of the lumbar spine was 
reported to reveal no significant abnormality.  The diagnosis 
was that the veteran's left lower extremity symptoms by 
history were related to his cervical problem and not to his 
lumbosacral disorder.  

In his July 1998 notice of disagreement, the veteran asserted 
that the problems he had with his lower back were related to 
the problems he had with his syrix.  

In a May 1999 substantive appeal, VA Form 9, the veteran 
reiterated that his lower back pain was related to his upper 
back disorder.  He indicated that he had Brown syndrome, 
which also affected his left leg.  He also stated that he had 
scarring of the spinal cord and frequent spasms.  

VA outpatient treatment records received in February 2000 are 
negative for treatment or complaints of lumbosacral pain.  

At his personal hearing in February 2000, the veteran 
testified that he had intermittent pain and cramping in his 
low back, especially when lying on his back.  Transcript at 3 
(February 2000).  He stated that he did not do any heavy 
lifting or bending from the waist to protect his back, and 
that he had pain on changing direction.  Id.  He stated that 
he had pain on walking more than 2 blocks.  Id. at 5.  He 
testified that he was last employed in April 1995 in the 
construction industry.  Id.  

On VA examination in February 2001, the examiner noted that 
the veteran had been diagnosed with complex regional pain 
syndrome and Brown-Sequard syndrome.  Surgery for 
syringomyelia in 1996 was noted, with persistent pain and 
weakness on the left side of his body.  The report notes that 
since the surgery, the veteran had numbness on the left side 
of his body.  The veteran reported that his left foot felt 
cool and that when he stepped on a wet surface it felt as if 
he was stepping on a rock.  The report notes that he 
continued to have symptoms in his left upper extremity, left 
side of the body, continued spasm mostly in the left his side 
of the body.  He sometimes had throbbing pain on the inside 
of his left leg.  He stated that in cold air and weather, he 
had hyperesthesia in the left side of his body involving his 
left upper extremity, left lower extremity, and left side of 
his trunk.  No symptoms on the right side were noted.  He 
stated that he had lost weight and muscle tone in both lower 
extremities because he was unable to exercise because he had 
no use of his left lower extremity.  He reported that he was 
unable to bend over and needed to lie down to get his back 
straight.  He stated that his left foot swelled and that he 
was unable to sit for greater than 10 minutes because of left 
foot pain.  

Physical examination revealed that he walked with a marked 
limp of an antalgic type and also had weakness in his left 
lower extremity.  The report notes that he used a cane for 
support, holding it in his right hand.  The examiner reported 
that the veteran had an abnormal foot tap on the left, 
demonstrating marked weakness of his entire left lower 
extremity, including his hip flexors, abductors, quadirceps, 
ankle, and toe dorsiflexors, as well as plantar flexors.  
Weakness of a lesser extent in his left hamstrings was noted.  
The veteran was able to use his abdominal muscles in sitting 
up from the lying down position and had no significant 
splinting or pain in performing this activity.  No fixed 
deformity of the lumbar spine was noted.  His lumbar lordosis 
was normal. The examiner reported difficulty with range of 
motion testing because of weakness in his left lower 
extremity.  On straight leg raising, Lasegue and popliteal 
pressure tests, there was no radicular component to pain.  
The report notes that the veteran's pain was at his waist 
level, which was at the upper lumbar area.  He had diminished 
pinprick sensation in his left thigh, abdominal wall, and a 
hyperesthesia in his left leg from his knee downward, 
involving all of his toes.  His deep tendon reflexes were 2+ 
and equal, both at the knees and ankles.  His hip motion was 
satisfactory and the Patrick sign was negative.  

In conclusion, the examiner opined that the veteran had 
significant pain and weakness in his left lower extremity 
causing him to place an abnormal load on his lumbar spine.  
The examiner stated that what little pain he had in the 
lumbar spine was felt to be attributable to his syringomyelia 
and subsequent surgery and not related to the lumbosacral 
strain or sprain that he had while in service.  The examiner 
also stated that the fatigability and weakness was related to 
his syringomyelia and not to his lumbar strain.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2001);
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet.  App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).  Similarly, the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation is to be 
avoided.  38 C.F.R. § 4.14.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2001).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2001).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).

Under Diagnostic Code 5285, if a fractured vertebra does not 
involve the spinal cord, or if there is no abnormal mobility 
requiring a neck brace (jury mast), the disability is rated 
in accordance with limitation of motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  

The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent disability when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2001).  

The Schedule provides a noncompensable evaluation for 
intervertebral disc syndrome when post-operative, cured, 10 
percent when mild, 20 percent when moderate and characterized 
by recurring attacks, 40 percent when severe and 
characterized by recurring attacks with intermittent relief, 
and 60 percent when pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a 
Diagnostic Code 5293 (2001).  

The Schedule provides a non-compensable rating for 
lumbosacral strain when based on slight subjective symptoms 
only, 10 percent with characteristic pain on motion, 20 
percent with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
40 percent with severe lumbosacral strain manifested by 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, even though the RO did not have 
the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U. S. C. A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the June 1998 rating decision of the reasons and bases for 
the denial of his claim.  He was further notified of this 
information in the January 1999 and February 2001 statement 
of the case and supplemental statement of the case, 
respectively.  The Board concludes that the discussions in 
the June 1998 rating decision, as well as in the statement 
and supplemental statement of the case, which were all sent 
to the veteran, informed him of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.  


Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, (U. S. 
C. A. § 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of this claim.  The Board notes that the 
veteran was afforded the opportunity for a hearing and to 
provide additional evidence after the hearing and did so.  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  There is 
sufficient evidence of record to decide the claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

The veteran's lumbosacral strain is currently evaluated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  The Board does not find that a rating 
in excess of 10 percent for lumbosacral strain is warranted.  

The veteran contends that his lumbosacral strain has 
increased in severity and that he has additional functional 
loss due to pain.  He testified that he guards against 
bending at the waist, and has pain on changing positions and 
with prolonged walking and sitting.  

The October 1996 VA examination showed that the veteran 
flexed 70 degrees, extended to 30 degrees, laterally, bended 
30 degrees to either side, and rotated 50 degrees to either 
side.  X-ray examination of the lumbar spine was normal.  

On VA examination in February 2001, a marked limp and marked 
weakness of his left lower extremity were noted.  
Additionally, the report notes that the veteran used a cane 
for support, which he held in his right hand.  He was able to 
sit up from a lying down position using his abdominal 
muscles.  Range of motion difficulties were attributed to 
left lower extremity weakness, not lumbosacral strain.  
Musculature of his lumbar areas were felt to be normal.  The 
report notes that the veteran's pain was at waist level, in 
the upper lumbar area.  The examiner specifically stated that 
what little pain he had in the lumbar spine was attributable 
to his syringomyelia and associated surgery, and not related 
to the service-connected lumbosacral strain or sprain.  As 
noted above, the veteran is not service connected for 
syringomyelia.  The degree of impairment due to the 
syringomyelia may not be considered in evaluating the 
lumbosacral strain.  38 C.F.R. § 4.14.  

The veteran contends that he has additional impairment due to 
functional loss, as a result of his lumbosacral disability.  
He claims that his lumbosacral disability is exacerbated by 
prolonged sitting, bending over for more than a half-hour, 
lying down, walking for more than 2 blocks, and changing 
positions.  However, the February 2001 VA examiner attributed 
any pain, fatigability, and weakness in the lumbar area to 
his syringomyelia and not to lumbosacral strain.  The report 
of examination notes that he was able to sit up form the 
lying down position and had no significant pain in doing so. 

In reaching this determination, the Board has specifically 
considered DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2001).  The veteran is competent to 
state that he is worse and that activity further limits his 
ability.  Weighed against his statements are the opinions of 
skilled professionals who have determined that any pain, 
weakness, or fatigability was attributable to a non-service 
connected disorder.  The Board concludes that the 
determinations of skilled professionals are more probative of 
the degree of impairment and that the preponderance of the 
evidence is against the claim.  

With respect to diagnostic code 5295, there is no medical 
evidence that the service-connected lumbosacral strain has 
resulted in narrowing or irregularity of joint spaces, osteo-
arthritic changes, listing of the whole spine to the opposite 
side, positive Goldthwait's sign, or abnormal mobility on 
forced motion.  As with a rating based on limitation of 
motion, there is no evidence that any of the limitations 
required for a 20 percent evaluation under diagnostic code 
5295 are likely to result from pain on use or during flare- 
ups.

Since there is no evidence of complete bony fixation of the 
spine or ankylosis of the lumbar spine Diagnostic Codes 5286 
and 5289 are not applicable.  

In addition, there is no evidence of invertebral disc 
syndrome.  X-ray examination was normal in October 1996.  
Thus, there is no basis for an increased evaluation under 
38 C.F.R. § 5293.  

In sum, the veteran does have low back complaints and 
pathology that affects the lower extremities.  However, it is 
the obligation of the Board to determine the veteran's 
functional impairment due to the service-connected 
lumbosacral strain.  To the extent that other pathology 
exists, such impairment must be excluded from rating the 
service-connected lumbosacral strain, assuming the evidence 
provides a basis for our decision.  It is for this reason 
that the Board remanded the case for further development.  
The October 1996 and February 2001 VA examiners clearly 
determined that the veteran's lumbar spine functional 
impairment and the lower extremity functional impairment were 
not related to the service-connected lumbosacral strain or 
sprain.  Based upon the objective evidence and the provisions 
of 38 C.F.R. § 4.14, we conclude that the lumbosacral strain 
is not productive of more than characteristic pain on motion.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) is in order.  The evidence 
failed to show that the veteran's lumbosacral strain has in 
the past caused marked interference with his employment, or 
that such has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  While Dr. J. P. stated that the 
veteran was not able to do physical labor, there is no 
medical opinion that the veteran is unemployable.  In fact, 
Dr. J. P. specifically stated that the veteran was able to 
work in other fields, such as in jobs involving mental tasks 
and/or decision making.  In sum, there is no medical opinion 
of record to the effect that the veteran's service-connected 
lumbosacral strain results in marked interference with 
employment as to render impractical the application of the 
regular schedular standards.  


ORDER

An evaluation in excess of 10 percent for lumbosacral strain 
is denied.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

